DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to claims filed on 8/23/2019.
Claims 1-20 are currently pending and have been examined.
Priority
The present application claims priority to Provisional Applications 62/722,245 and 62/722,284, filed on 8/24/2018.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) is required in this application because Applicant has submitted a drawing that does not comply with applicable regulations. In Fig. 3, the text should be in black and not shaded or grey scale. See 37 CFR 1.84(1). The use of greyscale for text, intentional or otherwise, has made the text difficult to read and not amenable to reproduction. See Id. Further, numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Objections
Claim 10 is objected to because of the following informalities: claim 10 recites “fluroescing" should read “fluorescing”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-12, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al. (US 20140124578 A1), hereinafter “Adams.”
Claim 1, Adams discloses an anticounterfeiting system for a projection screen comprising (Adams: Abstract, “reader device for decoding or extracting information in an article identifier or code and verifying or authenticating that information and the associated extraction and authentication methods.”):
(a) a taggant comprising an optically-active layer of material patterned with a design, a code, or an image (Para. [0030] and Fig. 1a disclosing illuminated dyes 1001, 1021 contained in a code or article identifier 1031 located on an article or article package 1011. In para. [0039] and Fig. 2a disclosing   an alpha-numeric code 1231 printed in two photo-responsive dyes 1201, 1211. Para. [0028], “two photo-responsive dyes having the same emission frequency but disparate excitation frequencies may be applied to create a visible alpha-numeric, bar-code, two-dimensional image-based code, or three-dimensional and/or holographic image-based code. Part of the code printed in the first dye may require a particular excitation frequency, such as infra-red, ultra violet, or a particular visible-spectrum frequency, and may generate an electro-optically readable response in a particular frequency band. The part of the code printed in the second dye may operate in a similar fashion but with a different excitation frequency to elicit the response.” Disclosing the photo-responsive dye that is a taggant with an optically active layer, that can be alpha-numeric, bar-code, or image);
(b) a light source capable of providing a matching coded optical stimulus (Para. [0030] and Fig. 1a disclosing an emitter 1131 that emits electro-optical radiation having a first frequency 1041 and a second frequency 1031 corresponding to the excitation frequencies of the dyes); and
(c) a detector (Para. [0030] and Fig. 1a disclosing a detector 1141 that reads the photo-activated response from illuminated dyes 1001, 1021 contained in a code or article identifier 1031)
wherein the taggant is embedded in or attached to the projection screen (Para. [0028], “the printed code may be partially or completely invisible to the naked eye or otherwise not fully discernible through visible-spectrum illumination. Yet further embodiments may employ a single dye coupled with a visible image or with a textured structure such as Braille type, embossed or raised lettering or images, or with a three-dimensional structure such as a crystal or laminated substance having one or more photo-responsive materials embedded or included therein”) and is detectable by interrogating the taggant with the matched coded optical stimulus to provide a coded optical response that is registered by the detector to authenticate the screen (Para. [0038], “Authentication or verification may then be accomplished by comparing the detected response against an expected response. In embodiments where the entire code is printed in photo-responsive dyes, the entire code may be evaluated. In embodiments where only part of the code is printed in photo-responsive dyes (the remainder of the code being printed in ordinary ink—the term “ordinary ink” means any non-fluorescent ink, including inks and dyes not readily visible to the naked eye or otherwise not readily discernible or distinguishable in the visible spectrum, such as infra-red or ultra-violet dyes, or laser-readable inks), the photo-responsive part of the code may be compared or otherwise processed in conjunction with those parts of the code that are not photo-responsive. This may be accomplished using a hashing function or some other verification method to ensure that the photo-responsive and non-photo-responsive code portions are correctly associated or otherwise indicative of a valid code or article identifier.” Para. [0042], “using dyes with differing excitation frequencies, fluorescence response times, and/or relaxation cycles in combination with sequential, simultaneous, or modulation illumination and/or detection may be useful for an article identification or code authentication system where a code or identifier is based on or contains information related to a function that accepts, as inputs, the portions written in the photo-responsive dyes, time-difference data, and/or rate of response vs. rate of illumination data. Such information may be compared or otherwise evaluated or subjected to mathematical operations such as hash functions that may or may not include information contained in any plainly visible portions of an embodiment of a code or identifier. Such a “hide-in-plain-sight” solution may allow for authentication of goods, vehicles, livestock, buildings, fortifications, or individuals without alerting potential counterfeiters or intruders or thieves that an authentication system is in place beyond the visible serial number.”).
Claim 2, Adams discloses the anticounterfeiting system of claim 1. Adams further discloses wherein the taggant is covert or practically invisible to the naked eye but provides a coded optical response when interrogated by a matched coded optical stimulus (Para. [0027], “Dyes such as anti-stokes fluorescent dyes, or similar dyes that may be used to produce inks or pigments that are visible but also responsive to photo-excitation as specific (visible or non-visible) frequencies may be used to generate visible codes that have a secondary, frequency-specific component which may or may not be visible.” Para. [0028], “the printed code may be partially or completely invisible to the naked eye or otherwise not fully discernible through visible-spectrum illumination. Yet further embodiments may employ a single dye coupled with a visible image or with a textured structure such as Braille type, embossed or raised lettering or images, or with a three-dimensional structure such as a crystal or laminated substance having one or more photo-responsive materials embedded or included therein”).
Claim 3, Adams discloses the anticounterfeiting system of claim 1. Adams further discloses wherein the coded optical response comprises a design, a code, an image, or combinations thereof (Para. [0028], “two photo-responsive dyes having the same emission frequency but disparate excitation frequencies may be applied to create a visible alpha-numeric, bar-code, two-dimensional image-based code, or three-dimensional and/or holographic image-based code.” Figs. 2c and para. [0047], “spoofing solutions may include an image, letter, or number printed partially in a photo-responsive dye and partially in a visually identical non-photo-responsive dye. In the embodiment shown in FIG. 2 c, an alpha-numeric sequence 2131 may be embedded within an image 2031 or printed on a container or surface. A portion of this sequence 2251 may be printed in an ordinary ink and a portion may be printed in a photo-responsive dye 2231. In the embodiment depicted, half of the number “8” is printed in ordinary ink whereas the other half is printed in an ink carrying a photo-responsive dye. Although printed as “8S:D,” the photo-responsive portion of the code is actually “3S:D” (3 being half of 8 from a visual standpoint). Other examples can include embedding the letter i or l into a capital H or the number 4, or embedding an asterisk shape into a radiation symbol.” Fig. 2d and para. [0050] disclosing embedding a numeric or image sequence).
Claim 4, Adams discloses the anticounterfeiting system of claim 1. Adams further discloses comprising more than one taggant on the same screen with each taggant having the same or different coded optical responses (Para. [0030] and Fig. 1a disclosing illuminated dyes 1001, 1021 contained in a code or article identifier 1031 located on an article or article package 1011. In para. [0039] and Fig. 2a disclosing an alpha-numeric code 1231 printed in two photo-responsive dyes 1201, 1211. Para. [0028], “two photo-responsive dyes having the same emission frequency but disparate excitation frequencies may be applied to create a visible alpha-numeric, bar-code, two-dimensional image-based code, or three-dimensional and/or holographic image-based code. Part of the code printed in the first dye may require a particular excitation frequency, such as infra-red, ultra violet, or a particular visible-spectrum frequency, and may generate an electro-optically readable response in a particular frequency band. The part of the code printed in the second dye may operate in a similar fashion but with a different excitation frequency to elicit the response.” Further in para. [0055], “the information itself may be printed as a sequence of images that are at least partially written in two or more such photo-responsive dyes. A specialized scanner may read the printed images and their excitation response frequencies to determine a decoding sequence and process that may recover code data stored therein. This may be useful for printed message where some of the print is generated with a first dye having a first excitation frequency and some generated with a second dye having a second excitation frequency.” Disclosing taggants having different code optical responses).
Claim 5, Adams discloses the anticounterfeiting system of claim 1. Adams further discloses wherein the taggant comprises a single entity or multiple entities (Para. [0053]-[0054] and Fig. 2e disclosing “two overlapping images may create three distinct response areas. A first image containing a first photo-responsive dye 2111 may be overlapped with a second image containing a second photo-responsive dye 2121. The overlapped area 2151 may, in an embodiment where the dyes share a common excitation frequency band, generate a combined or composite fluorescent response distinct from either the first or second dye. Such embodiments may be combined with image-based or alphanumeric article identifiers to provide additional verification or detection data for a code or article identifier.” Which the two photo-responsive dye creating overlapping images is representation of the taggant comprises a single entity or multiple entities. Specifically, in [0054], Adams discloses embodiments may include only one photo-responsive dye or may include many photo-responsive dyes. In Para. [0059] and Fig. 3 “a garment tag 3001 has a numeric code that may be printed, embroidered, or otherwise embedded in the tag. The code may include photo-responsive portions of an embroidered logo or may include portions of lettering or images printed on the tag. In further embodiments, the code may be embedded in the fabric of the tag itself and unrelated to anything embroidered or printed thereon” disclosing the taggant is printed in a garment tag, the code is embedded in the fabric of the tag itself and unrelated to anything embroidered or printed, which is different layering of taggant).
Claim 6, Adams discloses the anticounterfeiting system of claim 1. Adams further discloses wherein the taggant comprises a computer-generated hologram (Para. [0028], “two photo-responsive dyes having the same emission frequency but disparate excitation frequencies may be applied to create a visible alpha-numeric, bar-code, two-dimensional image-based code, or three-dimensional and/or holographic image-based code.” Para. [0031] disclosing the laser emitters specifically configured to trigger certain types or portions of computer generated hologram image).
Claim 7, Adams discloses the anticounterfeiting system of claim 1. Adams further discloses wherein the taggant comprises at least one fluorescent dye, fluorescent ink, fluorescent particles, or mixtures thereof (Para. [0027], [0033], [0037], and [0038] disclosing the photo-responsive dyes are fluorescent dyes).
Claim 9, Adams discloses the anticounterfeiting system of claim 1. Adams further discloses wherein the matching coded optical stimulus comprises wavelengths in the visible, ultraviolet, or infrared spectral region (Para. [0031], “emitter portion 1131 of the reader device may have one or more electro-optical emitters that emit electro-optical radiation 1031, 1041 such as infra-red or ultra-violet lamps or LEDs, lasers, specific visible-spectrum light sources, or any other number of electro-optical radiation sources suitable for triggering a photo-response from one or more photo-responsive inks or dyes.”).
Claim 10, Adams discloses the anticounterfeiting system of claim 1. Adams further discloses wherein the matching coded optical stimulus comprises application of coherent or non-coherent light and the coded optical response comprises reflected, fluroescing, and/or diffracted light (In view of the app. Specification page 4 stating, “The matching coded optical stimulus encompasses wavelengths in the visible, ultraviolet, or infrared spectral region. The matching coded optical stimulus includes application of coherent or non-coherent light and the coded optical response is reflected, fluorescing, and/or diffracted light. The matching coded optical stimulus can be ultraviolet light or infrared light.” Adams in para. [0031], “emitter portion 1131 of the reader device may have one or more electro-optical emitters that emit electro-optical radiation 1031, 1041 such as infra-red or ultra-violet lamps or LEDs, lasers, specific visible-spectrum light sources, or any other number of electro-optical radiation sources suitable for triggering a photo-response from one or more photo-responsive inks or dyes.” Which describes the coherent and non-coherent light. Further in para. [0033], “a visible spectrum detector may be sufficient for dyes or dye combinations having visible spectrum fluorescence responses.” Which describes the coded optical response is reflected and/or fluorescing). 
Claim 11, Adams discloses the anticounterfeiting system of claim 1. Adams further discloses wherein the matching coded optical stimulus comprises ultraviolet light or infrared light (Para. [0031], “emitter portion 1131 of the reader device may have one or more electro-optical emitters that emit electro-optical radiation 1031, 1041 such as infra-red or ultra-violet lamps or LEDs, lasers, specific visible-spectrum light sources, or any other number of electro-optical radiation sources suitable for triggering a photo-response from one or more photo-responsive inks or dyes.”).
Claim 12, Adams discloses the anticounterfeiting system of claim 1. Adams further discloses wherein the light source comprises a laser (Para. [0031], “the emitter portion 1131 of the reader device may have one or more electro-optical emitters that emit electro-optical radiation 1031, 1041 such as infra-red or ultra-violet lamps or LEDs, lasers, specific visible-spectrum light sources, or any other number of electro-optical radiation sources suitable for triggering a photo-response from one or more photo-responsive inks or dyes.” and “emitter embodiments may include laser emitters specifically configured to trigger certain types or portions of holograms.”).
Claim 16, Adams discloses the anticounterfeiting system of claim 1. Adams further discloses wherein the taggant is added during the screen fabrication process, or later (Adams, Para. [0057] and [0059] disclosing the dyes with photo-responsive dyes or ink formulation is embroidered, printed, or embedded into the fabric material of the tag).
Claim 17, Adams discloses a method of authenticating a projection screen comprising interrogating a taggant-bearing layer of the screen having certain optics by applying coherent or non-coherent light to the layer of the screen and detecting any reflected and/or diffracted light (Adams in para. [0031], “emitter portion 1131 of the reader device may have one or more electro-optical emitters that emit electro-optical radiation 1031, 1041 such as infra-red or ultra-violet lamps or LEDs, lasers, specific visible-spectrum light sources, or any other number of electro-optical radiation sources suitable for triggering a photo-response from one or more photo-responsive inks or dyes.” Which describes the coherent and non-coherent light emitting on taggant-bearing layer of the screen. Further in para. [0033], “a visible spectrum detector may be sufficient for dyes or dye combinations having visible spectrum fluorescence responses.” Which describes the coded optical response dye is reflected from the emitted light and detected by the detector for authentication or verification process/method (see para. [0029] and [0038]).
Claim 18, Adams discloses the method of claim 17. Adams further discloses wherein the light comprises ultraviolet, infrared, or visible light (Para. [0031], “emitter portion 1131 of the reader device may have one or more electro-optical emitters that emit electro-optical radiation 1031, 1041 such as infra-red or ultra-violet lamps or LEDs, lasers, specific visible-spectrum light sources, or any other number of electro-optical radiation sources suitable for triggering a photo-response from one or more photo-responsive inks or dyes.”).
Claim 19, Adams discloses the method of claim 17. Adams further discloses wherein reflection only occurs when the light comprises a specific wavelength matching the taggant optics (Para. [0031], “Embodiments of the emitter portion 1131 of the reader device may have one or more electro-optical emitters that emit electro-optical radiation 1031, 1041 such as infra-red or ultra-violet lamps or LEDs, lasers, specific visible-spectrum light sources, or any other number of electro-optical radiation sources suitable for triggering a photo-response from one or more photo-responsive inks or dyes. Alternate embodiments may include multiple emitters or may include configurable or switchable emitters that may have a range of emitted radiation frequencies or wavelengths to choose from or cycle through on a configurable or pre-determined sequence. Further embodiments may include emitters or emitter components that generate visible-spectrum radiation in particular wavelength ranges associated with specific dye colors.” Disclosing the light comprises a specific wavelength. In para. [0039], “the photo-responsive code 1031 is printed in two different dyes 1001, 1021 on a box 1011 that may be an inventory or storage item or a product for sale. In the embodiment shown, the two photo-responsive dyes have different excitation frequencies but the same response frequency. Embodiments of dyes may include ones that are responsive to ultra-violet, infra-red, laser, millimeter-wave, or polarized electro-optical radiation. Further embodiments may be responsive to specific wavelength and intensity combinations of electro-optical radiation and/or specific polarization types.” Disclosing the reflection only occurs or “responsive” to light emitted with specific wavelength matching the taggant dye. Specifically described in para. [0052], “embodiments may have a multi-colored code (such as an image) that, when exposed to particular excitation frequencies, responds with a specific light wavelength.”). 
Claim 20, Adams discloses the method of claim 17. Adams further discloses wherein the taggant-bearing layer comprises a multitude of computer-generated hologram flakes (Para. [0028], “two photo-responsive dyes having the same emission frequency but disparate excitation frequencies may be applied to create a visible alpha-numeric, bar-code, two-dimensional image-based code, or three-dimensional and/or holographic image-based code.” Para. [0031] disclosing the laser emitters specifically configured to trigger certain types or portions of computer-generated hologram image. The Examiner asserts the three-dimensional holographic image-based code is representation of multitude of computer-generated hologram flakes).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Adams in view Qiu (US 20160376498 A1). 
Claim 8, Adams discloses the anticounterfeiting system of claim 1.
Adams describes the photo-responsive dye may include quantum-dot-bearing inks or other inks with photo-converting or photo-emissive properties (see para. [0037]), which in the field is known to be taggant with nanoparticles. 
However, Adams fails to teach, wherein the taggant comprises nanoparticles comprised of a lead sulfide core surrounded by an adjacent cadmium sulfide layer and an outer alkane coating layer adjacent to the cadmium sulfide coating layer.
Nonetheless, Qiu is directed to composite particles that are capable of luorescence and suitable for use in quantum dot enhancement films (para. [0003]), which specifically teaches
wherein the taggant comprises nanoparticles comprised of a lead sulfide core surrounded by an adjacent cadmium sulfide layer and an outer alkane coating layer adjacent to the cadmium sulfide coating layer (Para. [0015] teaching the fluorescent semiconductor nanoparticles can fluoresce in the infrared region when excited in the ultraviolet or visible regions of the electromagnetic spectrum. In Para. [0017], “Exemplary semiconductor materials include, but are not limited to, Si, Ge, Sn, BN, BP, BAs, AlN, AlP, AlAs, AlSb, GaN, GaP, GaAs, GaSb, InN, InP, InAs, InSb, AlN, AlP, AlAs, AlSb, GaN, GaP, GaAs, GaSb, ZnO, ZnS, ZnSe, ZnTe, CdS, CdSe, CdTe, HgS, HgSe, HgTe, BeS, BeSe, BeTe, MgS, MgSe, MgTe, GeS, GeSe, GeTe, SnS, SnSe, SnTe, PbO, PbS, PbSe, PbTe, CuF, CuCI, CuBr, CuI, Si3N4, Ge3N4, Al2O3, (Ga,In)2(S,Se,Te)3, Al2CO, CaS, CaSe, CaTe, SrS, SrSe, SrTe, BaS, BaSe, BaTe, and an appropriate combination of two or more such semiconductors. These semiconductor materials can be used for the core, the one or more shell layers, or both.” Teaching lead sulfide (PbS) can be used as the core layer, and cadmium sulfide (CdS) can be used for core or shell layers, or both. More specifically in para. [0031], “The shell can include any of the core materials described herein. In certain embodiments, the shell material can be a semiconductor material having a higher bandgap energy than the semiconductor core. In other embodiments, suitable shell materials can have good conduction and valence band offset with respect to the semiconductor core, and in some embodiments, the conduction band can be higher and the valence band can be lower than those of the core. For example, in certain embodiments, semiconductor cores that emit energy in the visible region such as, for example, CdS, CdSe, CdTe, ZnSe, ZnTe, GaP, InP, or GaAs, or near IR region such as, for example, InP, InAs, InSb, PbS, or PbSe may be coated with a shell material having a bandgap energy in the ultraviolet regions such as, for example, ZnS, GaN, and magnesium chalcogenides such as MgS, MgSe, and MgTe. In other embodiments, semiconductor cores that emit in the near IR region can be coated with a material having a bandgap energy in the visible region such as CdS or ZnSe.” Which teaches the core PbS near IR region can be coated with CdS having a bandgap energy in the visible region. Furthermore in Para. [0081], “The non-aqueous solvents are typically selected to be compatible (i.e., miscible) with the surface modifying agent added to the surface of the fluorescent semiconductor nanoparticles. Suitable non-aqueous solvents include, but are not limited to, aromatic hydrocarbons (e.g., toluene, benzene, or xylene), aliphatic hydrocarbons such as alkanes (e.g., cyclohexane, heptane, hexane, or octane),” teaching the non-aqueous solvent such as alkanes are selected to be compatible/coated with the surface of the fluorescent semiconductor nanoparticles.).  
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify photo-responsive dye of fluorescent semiconductor nanoparticles in the system and method of Adams to include the composition of a lead sulfide core surrounded by an adjacent cadmium sulfide layer and an outer alkane coating layer adjacent to the cadmium sulfide coating layer as taught in Qiu, for the motivation of providing specific design of fluorescent dye that is visible when emitted with infra-red light with the coating of cadmium sulfide in visible region (para. [0031]). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Adams in view Gossman (US 20120024362 A1). 
Claim 13, Adams discloses the anticounterfeiting system of claim 1.
Adams discloses the photo-responsive material/dye may be embedded in a textured structure such as Braille type, embossed or raised lettering or images, or with a three-dimensional structure such as a crystal or laminated substance (Adams: para. [0028], however, Adams fails to teach the structure such as crystal or laminated substance is can be an optically-transmissive medium with a modulation of an index of refraction.
Specifically, Adams fails to teach, wherein the taggant comprises an optically-transmissive medium with a modulation of an index of refraction.
Gossman is directed to refractive index matching thin film layers for use in a photovoltaic device, along with their methods of deposition, which teaches
wherein the taggant comprises an optically-transmissive medium with a modulation of an index of refraction (Abstract, “the device includes a high index layer (e.g., having a refractive index of about 2 or more) on a glass substrate and a low index layer (e.g., having a refractive index of about 1.5 or less) on the high index layer. A transparent conductive oxide layer is positioned on the low index layer, and a photovoltaic heterojunction (e.g., a cadmium sulfide layer and a cadmium telluride layer) is positioned on the transparent conductive oxide layer. In an alternative embodiment, the device can include the low index layer on the glass substrate and the high index layer on the low index layer”). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the taggant substance of anticounterfeiting system of Adams to include the feature of optically-transmissive medium with a modulation of an index of refraction as taught in Gossman for the motivation of reducing the interference with the specularly reflected light. As described in Gossman, para. [0002], “interference may be constructive or destructive, and as such, can cause a net increase or decrease of reflected light from the thin film device.”
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view Thor (US 20030223102A1). 
Claim 14, Adams discloses the anticounterfeiting system of claim 1.
Adams fails to expressly teach, 
wherein the taggant comprises fragments of a CGH, which fragments can be placed randomly or in a predetermined pattern in or on the screen.
However, Thor is directed to apparatus for viewing computer generated holograms (CGH). Such computer-generated holograms may be typical CGHs or those encrypted according to the rectangulation methods, which teaches
wherein the taggant comprises fragments of a CGH, which fragments can be placed randomly or in a predetermined pattern in or on the screen (Figs. 2A-2G and Para. [0044], “there is provided a method of creating a holographic image. This method includes the steps of (1) providing an original image, (2) fragmenting the original image into two parts including a first part and a second part, (3) forming a mirror image of the second part, (4) inverting the first and second parts, (5) forming a binary pattern of the first part and the second part, the binary pattern in each of the parts including information representing a respective portion of the original image, (6) forming a mirror image of the binary pattern of the second part, (7) illuminating the binary pattern of the first part to thereby form a first projected image, (8) illuminating the mirror image of the binary pattern of the second part to thereby form a second projected image, and (9) superimposing the first projected image with the second projected image to thereby form a reconstructed image of the original image.” Which the fragmenting of the original image for a holographic image with formation of binary (predetermined) pattern and illuminating the binary pattern in projected image, is representation of fragments of a CGH, which fragments can be placed in a predetermined pattern in or on the screen.). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the computer-generated holograms of anticounterfeiting system of Adams to include the feature of wherein the taggant comprises fragments of a CGH, which fragments can be placed in a predetermined pattern in or on the screen for the motivation of providing a more robust and complex encryption and decryption process in hiding information to prevent unauthorized copying and theft through the counterfeit manufacture (para. [0009]). 
Claim 15, Adams discloses the anticounterfeiting system of claim 1.
Adams fails to expressly teach, 
wherein the taggant comprises fragments of a CGH, which CGH fragments themselves comprise a unique pattern.
However, Thor is directed to apparatus for viewing computer generated holograms (CGH). Such computer-generated holograms may be typical CGHs or those encrypted according to the rectangulation methods, which teaches
wherein the taggant comprises fragments of a CGH, which CGH fragments themselves comprise a unique pattern (Para. [0023], “the application of the utility of such templates is exceedingly wide ranging, from embossing plastics, glass and other composite materials during their manufacture in the molding stage, to the creation of optical discs that can be embossed with unique identification patterns. A method to protect data and product security as well as access to privileged data identification and access is another application of the present inventions.” Further, in Figs. 2A-2G and Para. [0044], “there is provided a method of creating a holographic image. This method includes the steps of (1) providing an original image, (2) fragmenting the original image into two parts including a first part and a second part, (3) forming a mirror image of the second part, (4) inverting the first and second parts, (5) forming a binary pattern of the first part and the second part, the binary pattern in each of the parts including information representing a respective portion of the original image, (6) forming a mirror image of the binary pattern of the second part, (7) illuminating the binary pattern of the first part to thereby form a first projected image, (8) illuminating the mirror image of the binary pattern of the second part to thereby form a second projected image, and (9) superimposing the first projected image with the second projected image to thereby form a reconstructed image of the original image.” Which the fragmenting of the original image for a holographic image with formation of binary (unique) pattern, is representation of fragments of a CGH, which fragments is a unique pattern.). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the computer-generated holograms of anticounterfeiting system of Adams to include the feature of wherein the taggant comprises fragments of a CGH, which CGH fragments themselves comprise a unique pattern for the motivation of providing a more robust and complex encryption and decryption process in hiding information to prevent unauthorized copying and theft through the counterfeit manufacture (para. [0009]). 

Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Fraser (US 7995196 B1) is directed to a method for authenticating an object, comprising determining a physical dispersion pattern of a set of elements, determining a physical characteristic of the set of elements which is distinct from a physical characteristic producible by a transfer printing technology, determining a digital code associated with the object defining the physical dispersion pattern, and authenticating the object by verifying a correspondence of the digital code with the physical dispersion pattern, and verifying the physical characteristic.
J. Fraser, "Exploiting Random Patterns of Optically Readable Materials to Ensure Authentication of Documents, Media & Substrates," 2008 IEEE Conference on Technologies for Homeland Security, 2008, pp. 438-443, doi: 10.1109/THS.2008.4534492.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3689        

/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689